cca-591112-13 id -------------- office uilc number release date from ---------- sent wednesday date pm to ------------------------- cc ---------------------------- subject tfrp reclassification question --------- hi below is our response to the issues that you raised my reviewer has read and approved this advice the first issue is whether there can be a trfp when no taxes were ever withheld from the independent contractor’s employee’s wages the short answer to this is yes the supreme court has held that a responsible_person may be held responsible for the tfrp if he or she willfully fails to collect the trust_fund_taxes or to truthfully account for the taxes or to pay over the taxes to the service slodov v united_states in this case the responsible_person failed to perform all three requirements his or her failure to collect withhold the employment_taxes is in and of itself sufficient for a tfrp assessment the second issue is whether the irs is precluded from raising the trust fund recovery penalty issue by the closing_agreement it signed with the taxpayer in the factual situation before us the taxpayer corporation treated its employees as independent contractors for tax years ------- ------- and ------- the closing_agreement signed by the taxpayer corporation and the service provides that the service will assess and collect only the employment_taxes owed for ------- thus reclassifying taxpayer corporation’s workers as employees for that year and will discharge the taxes owed for ------- and ------- the agreement also provides that the service will not disturb the taxpayer’s classification of workers as independent contractors for tax purposes for any period from january ------- through december ------- the amount due for ------- is the reduced sec_3509 amount not the full amount of employment_taxes sec_3509 provides a lower calculation of employment_taxes in reclassification cases in which the taxpayer’s classification of workers as independent contractors was supported by reasonable_cause an employment_tax liability and the corresponding tfrp are two different liabilities one is owed by the taxpayer employer the other is owed by the responsible_person in this case the service entered into an agreement with the taxpayer employer alone pursuant to which the taxpayer employer is liable for just one of the three years at issue although the responsible persons were not parties to this closing_agreement we believe the service’s application of the lower sec_3509 calculation for ------- would make it extremely difficult if not impossible to establish willfulness
